The petition of the defendant for a reargument is refused.
Our attention has been called to an error in the opinion which we are glad to correct. We said that "The policy contract calls for payment of monthly premiums in advance, based on the number of employees insured at the time, their ages, etc." The policy calls for payment of the first monthly premium in advance, and thereafter, as the premiums become *Page 65 
due, on the last day of each month,1 subject to monthly premium adjustments. It does not affect our decision. Under it, the premium for December, 1932, was not due until December 31, 1932, and Ozanich's death occurred within the thirty-one day grace period thereafter.
We did not say, and had no thought of intimating, that the clause in the policy and certificate entitling the insured employee on the termination of his employment, to have issued to him by the insurance company, on application made within thirty-one days after such termination, without evidence of insurability, a policy of life insurance, etc., contemplated any notice by the insurance company to the employee of any action on the part of the employer terminating his employment. We think the meaning of the opinion is clear that the clause above referred to contemplates that an employer terminating the employment of an employee, by discharge, shall do so in such a way that the employee has notice or knowledge that his employment is terminated.
Nor did we intend to leave the impression that the thirty-one day grace period in payment of premiums has any application whatever to an employee who has been discharged and is no longer in the employ of the employer. It does apply to and protect the employee who dies, while in the employ of his employer, before the thirty-one day grace period has expired. As the policy insures nobody but employees, the thirty-one day grace provision must be for their ultimate benefit.
Our decision was based on the finding of the jury, supported by competent evidence, that Ozanich had not been discharged from his employment at the time of his death and was, therefore, entitled to protection under the policy and certificate of insurance.
1 See, however, Act of May 17, 1921, P.L. 682, Art. IV, sec. 410,40 PS 510. *Page 66